Citation Nr: 0322752	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).







ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served with the Recognized Guerrillas from May 
1944 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Manila, 
the Republic of the Philippines.  

The Board notes that in December 1999, the veteran submitted 
claims of service connection for heart disease and peptic 
ulcer.  Because these claims have not as yet been 
adjudicated, and inasmuch as they are not inextricably 
intertwined with the issue now before the Board on appeal, 
they are referred to the RO for initial consideration.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for PTB has been obtained by 
the RO, and the RO has notified him of the type of evidence 
needed to substantiate his claim.

2.  There is no competent medical evidence of active PTB in 
service or within three years after the veteran's separation 
from service, or competent medical evidence of a nexus 
between the veteran's current PTB and his period of active 
duty service.


CONCLUSION OF LAW

PTB was not incurred in or aggravated, and may not be 
presumed to have been incurred, during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.374 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in an October 2001 letter.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service separation examination is 
on file, as are post-service clinical records.  The veteran 
has provided a clinical record and affidavit from Dr. L.F. 
Castillo that indicates that no further medical records are 
available due to Dr. Castillo's death in 1986.  There is no 
indication of relevant, outstanding records.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2002).  

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2002).  

In this case, the Board finds that it is not necessary to 
obtain a VA medical examination or opinion.  The record 
contains no indication whatsoever, nor does the veteran 
contend, that PTB was present in service.  The record also 
contains no indication that PTB was present within the 
applicable presumptive period or that the current PTB is 
causally related to his active service or any incident 
therein.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  In 
other words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of PTB.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

I.  Factual Background

A review of the record shows that in December 1999, the RO 
received the veteran's application for VA compensation for 
service connection for PTB.

The veteran claims service connection for PTB which he 
asserts occurred during his period of recognized service.  

Service medical records show that on medical examination 
performed for separation purposes in September 1945, the 
veteran's respiratory and cardiovascular systems were 
determined to be normal.

In July 2001, the veteran submitted an affidavit from Dr. 
L.F. Castillo, purportedly signed in September 1974, which 
attests that the veteran treated with his clinic beginning in 
December 1948.  Dr. Castillo attests that the veteran was 
treated for PTB bilateral apical, active.  A fluoroscopy 
report dated December 1948 is the only clinical record 
provided.  On the report, Dr. Castillo notes mottled 
densities at the apex of the right lung; dense shadow at the 
supra and infra clavicular region on the left lung.  Dr. 
Castillo's diagnostic impression was PTB.  Dr. Castillo 
states in the affidavit that there are no complete medical 
records available as the veteran only treated as an 
outpatient.  In correspondence dated in June 2001, the 
veteran provides that Dr. Castillo has been deceased since 
1986, therefore, no further medical records are available.  

A medical certification from the Veterans Federation of the 
Philippines (VFP) Outpatient Center provides that the veteran 
was examined at the facility from August 1998 to October 
1999.  The examiner's diagnostic impression was moderately 
advanced PTB, bilateral.  A second certification from the VFP 
Outpatient Center provides that the veteran was examined at 
the facility from August 1998 to June 2001, with the same 
diagnostic impression.  Chest X-ray examination results dated 
May 1999 reveal minimal PTB, bilateral.  Chest X-ray 
examination results dated November 2000, again, note minimal 
PTB, bilateral, radiologically stable since May 1999.

In May 2001, Dr. E. Redor at Redor Medical Clinic notes that 
the veteran was examined in September 1996 and April 2001 due 
to PTB.  

A Diagnostic Imaging Report and Roentgenologic report from 
Laguna Diagnostic Center dated August 2002 noted the 
diagnostic impression of PTB, probably fibroid.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Where a veteran served 90 days or more during a period of war 
and pulmonary tuberculosis is manifested to a compensable 
degree within three years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Pursuant to VA regulation, a diagnosis of PTB will be 
acceptable only when provided in:  (1) service department 
records; (2) VA medical records of examination, observation 
or treatment; or (3) private physician records on the basis 
of that physician's examination, observation or treatment of 
the veteran and where the diagnosis is confirmed by 
acceptable clinical, x- ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2002); 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the veteran seeks service connection for 
PTB.  His service medical records, however, are negative for 
notations of a respiratory disorder, including PTB.  In fact, 
when he was examined for separation purposes in September 
1945, his respiratory system was normal.  

Although the record shows that the veteran currently has PTB, 
none of the post-service medical evidence contains any 
indication that his current PTB is causally related to his 
active service or any incident therein.  Thus, service 
connection on a direct basis is not warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

In addition, although pulmonary tuberculosis is among the 
chronic diseases subject to presumptive service connection 
under the provisions of § 3.307(a), there is no competent 
medical evidence of record to show that the veteran's 
pulmonary tuberculosis was manifested to a compensable degree 
within the three-year presumptive post-service period.

Here, the Board considered the fluoroscopy report from Dr. 
Castillo dated December 1948, which notes a diagnostic 
impression of PTB.  This diagnosis, however, was not rendered 
within the applicable three-year presumptive period.  

It is noted that under 38 C.F.R. § 3.307(c), it is not 
required that the disease be diagnosed in the presumptive 
period, but only that there be then shown by acceptable 
medical or lay evidence characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  In this case, however, the 
record contains absolutely no evidence, lay or medical, of 
characteristic manifestations of PTB within the three-year 
presumptive period.  

In any event, under 38 C.F.R. § 3.374 (2002), private medical 
records diagnosing the veteran must be confirmed with 
acceptable clinical, X-ray or laboratory studies or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (2002).  
Although the document from Dr. Castillo purports to interpret 
an X-ray study, without supporting X-ray films or other 
acceptable clinical findings, it is insufficient evidence of 
a diagnosis.

In summary, there is no probative evidence of PTB in service 
or within the applicable presumptive period following service 
separation.  Moreover, there is no indication of a nexus 
between the veteran's current PTB and his period of active 
duty service.  Although medical evidence clearly demonstrates 
a current diagnosis of PTB, such evidence fails to establish 
any relationship between the current disorder and service.  
Thus, service connection for PTB is not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for PTB is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

